DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of SPECIES I in the reply filed on 12/29/2021 is acknowledged.
Claim 22 is cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021. Claims 1-21 and 23 are elected for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1 & 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of copending Application No. 17/014,115. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 & 18 of the instant application is anticipated by copending application claims 1 & 8 in that claims 1 & 8 of the copending application contain all the limitations of claims 1 & 18 of the instant application. Claims 1 & 18 of the instant application therefore is not patently distinct from the copending application claims and as such is unpatentable for obvious-type double patenting. 

Claims of Instant Application 16/492,862
Claims of Copending Application 17/014,115
1. A computer-implemented method, comprising: receiving a video stream comprising a sequence of images; 
directing a focus of attention of a computer-implemented system to a first image of the sequence of images; 


determining a plurality of attributes associated with the representation of the object; and 





delivering to a user a communication comprising a plurality of syntactical elements, wherein the communication references the attributes of the representation of the object.
1. A computer-implemented method, comprising: receiving a video stream comprising a sequence of images; 
directing a focus of attention of a computer-implemented system to a first image of the sequence of images; 
by application of a computer-implemented neural network; 
determining a plurality of attributes associated with the representation of the object; 
generating a visual user interface that is integrated with the video stream, wherein the visual user interface comprises a visual indicator that is proximate to the representation of the object; and 
delivering to a user a communication that is responsive to the user interacting with the visual user interface, wherein the communication references the attributes of the representation of the object.
18. A computer-implemented system comprising one or more processor-based devices configured to: receive a video stream comprising a sequence of images; 
direct a focus of attention of the computer-implemented system to a specified area of a first image of the sequence of images; 

determine attributes associated with the representation of the object; and 





deliver to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes associated with the representation of the object.
8. A computer-implemented system comprising one or more processor-based devices configured to: receive a video stream comprising a sequence of images; 
direct a focus of attention of the computer-implemented system to a specified area of a first image of the sequence of images; 

determine attributes associated with the representation of the object; 
generate a visual user interface that is integrated with the video stream, wherein the visual user interface comprises a visual indicator that is proximate to the representation of the object; and 
deliver to a user a natural language communication that is responsive to the user interacting with the visual user interface, wherein the communication references the attributes associated with the representation of the object.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019, 07/02/2020 and 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement no date available”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy et al (US 20180276841).
Regarding claim 23, Krishnaswamy discloses a computer-implemented method, comprising: 
receiving a first video stream comprising a sequence of images (¶44 obtaining image data of at least one image of a video sequence and comprising at least one object region that is a picture of an object and to be segmented from other areas on the at least one image or identified or both); 
directing a focus of attention of a computer-implemented neural network to a specified area of a first image of the sequence of images (¶92 Process 900 may include “perform pre-processing on at least one image” 902; “perform object region proposal generation to determine candidate regions of interest (ROIs)” 904); 
inferring a representation of an object of interest to a user by interpreting a plurality of pixels that are associated with the specified area of the first image by application of the computer-implemented neural network (¶80-81  the boundary of an object region is formed of the object dimensions or pixel membership in the object); -9-U.S. Patent Application No. 16/492,862 Applicants: Garry Anthony Smith et al. RESPONSE TO RESTRICTION REQUIREMENT MAILED DECEMBER 2, 2021 
(¶140-145 such projections may be a visual overlay for a mobile augmented reality (MAR) application. Under the control of one or more software applications 1316, platform 1302 may display user interface 1322 on display 1320; allow the user to control and provide data to the computer or television using physical gestures); and 
delivering to the user, responsive to the user invoking the augmented reality display control, a second video stream comprising the representation of the object in an augmented reality environment, whereby pixels representing the object are superimposed upon pixels representing an environment that is selected by the user (¶140-145 such projections may be a visual overlay for a mobile augmented reality (MAR) application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-12, 14-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 20180276841) in view of Kalvin et al (US 20170039624)
Regarding claim 1, Krishnaswamy discloses a computer-implemented method, comprising: 
receiving a video stream comprising a sequence of images (¶44 obtaining image data of at least one image of a video sequence and comprising at least one object region that is a picture of an object and to be segmented from other areas on the at least one image or identified or both);
(¶92 Process 900 may include “perform pre-processing on at least one image” 902; “perform object region proposal generation to determine candidate regions of interest (ROIs)” 904);
identifying a representation of an object by interpreting a plurality of pixels within the first image (¶80-81  the boundary of an object region is formed of the object dimensions or pixel membership in the object); 
determining a plurality of attributes associated with the representation of the object (¶92 objects or ROIs are then provided for object detection); and 
Krishnaswamy fails to teach delivering to a user a communication comprising a plurality of syntactical elements, wherein the communication references the attributes of the representation of the object.
Kalvin teaches delivering to a user a communication comprising a plurality of syntactical elements, wherein the communication references the attributes of the representation of the object (¶137  Display 270 illustrates one embodiment of a physical display of the resultant determined cigar brand, retailer contact info and sale price; other features are contemplated to be can be displayed, at user option of customer, for example, history of the brand, history of the artwork, images of production facilities, list of ingredients, type of tobacco leaves, etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of delivering to a user a communication comprising a plurality of syntactical elements, wherein the communication references the attributes of the representation of the object from Kalvin into the method as disclosed by Krishnaswamy. The motivation for doing this is to improve image recognition techniques.

(¶89 the objects may be activators for a further action by a user selecting the object by pointing to it or using a cursor for example; ¶90 once the position of an object region is determined on one frame, the object region may be determined by finding the same position on a subsequent frame).

Regarding claim 4, Krishnaswamy discloses the method of claim 1, further comprising directing the focus of attention of the computer-implemented system to the first image of the sequence of images, wherein the directing is based on an inference from behaviors exhibited by a user (¶89 the objects may be activators for a further action by a user selecting the object by pointing to it or using a cursor for example; ¶90 once the position of an object region is determined on one frame, the object region may be determined by finding the same position on a subsequent frame).

Regarding claim 5, Krishnaswamy discloses the method of claim 1, further comprising directing the focus of attention of the computer-implemented system to the first image of the sequence of images, wherein the directing is performed by application of a computer-implemented neural network (¶26 Object detection is conventionally performed by using the region on an image that was defined as an object by the segmentation as a proposed region of interest (ROI) image input to an object detection machine learning classifier, which may be a deep learning machine such as a deep neural network (DNN), or specifically, a convolutional neural network (CNN)).

Regarding claim 6, Krishnaswamy discloses the method of claim 1, further comprising identifying the representation of the object by interpreting the plurality of pixels within the first image, wherein the (¶26 Object detection is conventionally performed by using the region on an image that was defined as an object by the segmentation as a proposed region of interest (ROI) image input to an object detection machine learning classifier, which may be a deep learning machine such as a deep neural network (DNN), or specifically, a convolutional neural network (CNN)).

Regarding claim 7, the combination of Krishnaswamy and Kalvin discloses the method of claim 1, further comprising: identifying the representation of the object by interpreting the plurality of pixels within the first image, wherein the interpreting is performed by application of the computer-implemented neural network trained to identify a promoted product from a plurality of pixels (Krishnaswamy ¶26 Object detection is conventionally performed by using the region on an image that was defined as an object by the segmentation as a proposed region of interest (ROI) image input to an object detection machine learning classifier, which may be a deep learning machine such as a deep neural network (DNN), or specifically, a convolutional neural network (CNN)); and delivering to the user the communication comprising the plurality of syntactical elements, wherein the communication references the attributes which include a product brand (Kalvin ¶137  Display 270 illustrates one embodiment of a physical display of the resultant determined cigar brand, retailer contact info and sale price; other features are contemplated to be can be displayed, at user option of customer, for example, history of the brand, history of the artwork, images of production facilities, list of ingredients, type of tobacco leaves, etc.))
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of delivering to the user the communication comprising the plurality of syntactical elements, wherein the communication references 

Regarding claim 8, Krishnaswamy discloses a computer-implemented method, comprising: 
receiving a video stream comprising a sequence of images (¶44 obtaining image data of at least one image of a video sequence and comprising at least one object region that is a picture of an object and to be segmented from other areas on the at least one image or identified or both); 
directing a focus of attention of a computer-implemented system to a specified area of a first image of the sequence of images (¶92 Process 900 may include “perform pre-processing on at least one image” 902; “perform object region proposal generation to determine candidate regions of interest (ROIs)” 904); 
inferring a representation of an object by interpreting a plurality of pixels that are associated with the specified area of the first image (¶80-81  the boundary of an object region is formed of the object dimensions or pixel membership in the object); 
determining attributes associated with the representation of the object (¶92 objects or ROIs are then provided for object detection); 
Krishnaswamy fails to teach delivering to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes associated with the representation of the object.
Kalvin teaches delivering to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes associated with the representation of the object (¶137  Display 270 illustrates one embodiment of a physical display of the resultant determined cigar brand, retailer contact info and sale price; other features are contemplated to be can be displayed, at user option of customer, for example, history of the brand, history of the artwork, images of production facilities, list of ingredients, type of tobacco leaves, etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of delivering to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes associated with the representation of the object from Kalvin into the method as disclosed by Krishnaswamy. The motivation for doing this is to improve image recognition techniques.

Regarding claim 10, the combination of Krishnaswamy and Kalvin discloses the method of claim 8, further comprising delivering to the user the communication comprising the plurality of syntactical elements, wherein the communication references the attributes which include a product brand (Kalvin ¶137  Display 270 illustrates one embodiment of a physical display of the resultant determined cigar brand, retailer contact info and sale price; other features are contemplated to be can be displayed, at user option of customer, for example, history of the brand, history of the artwork, images of production facilities, list of ingredients, type of tobacco leaves, etc.)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of delivering to the user the communication comprising the plurality of syntactical elements, wherein the communication references the attributes which include a product brand from Kalvin into the method as disclosed by Krishnaswamy. The motivation for doing this is to improve image recognition techniques.

Regarding claim 11, the combination of Krishnaswamy and Kalvin disclose the method of claim 8, further comprising inferring the representation of the object by interpreting the plurality of pixels that are associated with the specified area of the first image, wherein the inferring is performed by (Krishnaswamy ¶26 Object detection is conventionally performed by using the region on an image that was defined as an object by the segmentation as a proposed region of interest (ROI) image input to an object detection machine learning classifier, which may be a deep learning machine such as a deep neural network (DNN), or specifically, a convolutional neural network (CNN)).

Regarding claim 12, the combination of Krishnaswamy and Kalvin discloses the method of claim 8, further comprising inferring the representation of the object by interpreting the plurality of pixels that are associated with the specified area of the first image, wherein the inferring is performed in accordance with calculating an expected movement or trajectory of an object (Krishnaswamy ¶90 “track objects from frame to frame on a video sequence” 818;  the generation of the AoT and component distances may be used to track an object, or specifically an object region, on the images, and from frame to frame in a video sequence being recorded or received. Thus, once the position of an object region is determined on one frame, the object region may be determined by finding the same position on a subsequent frame (since an object region position on a frame should not move too significantly at 30 fps for example even when the object is moving fast from a person's perspective), or the object region position may be recomputed by using the AoT again, and the computed positions then may be matched (or determined which are sufficiently similar to indicate the same object).

Regarding claim 14, Krishnaswamy discloses a method, comprising: 
receiving a list of objects and contextual information that is associated with each of the objects, wherein each of the objects are or will be depicted in a video (¶27 Typically, a portion of a dataset of images each with an object is generated by recording a video for example, and about half of the frames are reserved for training);
(¶27 Typically, a portion of a dataset of images each with an object is generated by recording a video for example, and about half of the frames are reserved for training; The annotated ROIs are then input to the CNN one at a time while the label (or class) of the ROI being trained is placed at the output along with the other classes. The CNN is then trained to learn both the ROI and a label for each ROI of the annotated dataset);
directing a focus of attention of a computer-implemented system to a specified area of a first image of the sequence of images in response to a user communication (¶92 Process 900 may include “perform pre-processing on at least one image” 902; “perform object region proposal generation to determine candidate regions of interest (ROIs)” 904); 
inferring a representation of an object in the video by interpreting a plurality of pixels that are associated with the specified area of the first image (¶80-81  the boundary of an object region is formed of the object dimensions or pixel membership in the object); 
determining attributes associated with the representation of the object (¶92 objects or ROIs are then provided for object detection); and -6-U.S. Patent Application No. 16/492,862 Applicants: Garry Anthony Smith et al. RESPONSE TO RESTRICTION REQUIREMENT MAILED DECEMBER 2, 2021 
Krishnaswamy fails to teach delivering to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes.
Kalvin teaches delivering to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes associated with the representation of the object (¶137  Display 270 illustrates one embodiment of a physical display of the resultant determined cigar brand, retailer contact info and sale price; other features are contemplated to be can be displayed, at user option of customer, for example, history of the brand, history of the artwork, images of production facilities, list of ingredients, type of tobacco leaves, etc.).


Regarding claim 15, the combination of Krishnaswamy and Kalvin discloses the method of claim 14, further comprising training a neural network on a training set of images that enables the neural network to identify each of the objects within a context, wherein the context is determined from the contextual information and the training images are prepared in accordance with the context, wherein the context is a setting that is included in the video (Krishnaswamy ¶27 Training of the machine learning classifier may occur before deployment of the object detection system ;Typically, a portion of a dataset of images each with an object is generated by recording a video for example, and about half of the frames are reserved for training; The annotated ROIs are then input to the CNN one at a time while the label (or class) of the ROI being trained is placed at the output along with the other classes. The CNN is then trained to learn both the ROI and a label for each ROI of the annotated dataset; ¶128 The logic modules 1204 also may have an object detection unit 1210 and an object control unit 1212 to perform many of the operations already described herein. Thus, for example, the object detection unit 1210 may have an ROI unit 1214 to generate images of identified and annotated ROIs; The object control unit 1212 may have an environment detection unit 1244, an object assessment unit 1246, and an object parameter setting unit 1248 to operate the associated functions as described above).  

(Krishnaswamy ¶27 Training of the machine learning classifier may occur before deployment of the object detection system ;Typically, a portion of a dataset of images each with an object is generated by recording a video for example, and about half of the frames are reserved for training; The annotated ROIs are then input to the CNN one at a time while the label (or class) of the ROI being trained is placed at the output along with the other classes. The CNN is then trained to learn both the ROI and a label for each ROI of the annotated dataset; ¶32 enables continuous training of the machine learning classifier to update the classifier as new objects are encountered by the local device).

Regarding claim(s) 18-19 (drawn to a system):               
The rejection/proposed combination of Krishnaswamy and Kalvin, explained in the rejection of method claim(s) 8 and 12, anticipates/renders obvious the steps of the system of claim(s) 18-19 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 8 and 12 is/are equally applicable to claim(s) 18-19.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krishnaswamy and Kalvin as applied to claim 1 above, and further in view of Mannion et al (US 20180203112).

Mannion teaches receiving the video stream; and parsing the video stream into discrete images comprising pixels, wherein each of the discrete images is associated with a time stamp (¶155 & ¶160-161 Each frame bundle is then tagged with a timestamp value that updates once per frame (e.g. per video frame)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of receiving the video stream; and parsing the video stream into discrete images comprising pixels, wherein each of the discrete images is associated with a time stamp from Mannion into the method as disclosed by the combination of Krishnaswamy and Kalvin. The motivation for doing this is to improve imaging techniques to create a 3D representation within a computer of a real-life (or seemingly real-life) scene.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krishnaswamy and Kalvin as applied to claim 8 above, and further in view of Flinn et al (US 20160132789).
Regarding claim 13, the combination of Krishnaswamy and Kalvin discloses the method of claim 8, but fails to teach inferring the representation of the object by interpreting the plurality of pixels that are associated with the specified area of the first image, wherein the inferring involves linking a behavioral chain with a semantic chain.
Flinn teaches inferring the representation of the object by interpreting the plurality of pixels that are associated with the specified area of the first image, wherein the inferring involves linking a behavioral chain with a semantic chain (¶271 maps syntactical elements such as behavioral and/or semantic chains (or composites thereof) to images, or sequences of images such as images that compose a video, and vice versa, enabling internal visualizations of imaginative situations).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of inferring the representation of the object by interpreting the plurality of pixels that are associated with the specified area of the first image, wherein the inferring involves linking a behavioral chain with a semantic chain from Flinn into the method as disclosed by the combination of Krishnaswamy and Kalvin. The motivation for doing this is to improve systems and methods for incorporating semantic-based auto-learning capabilities within one or more computer-implemented systems.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krishnaswamy and Kalvin as applied to claim 14 above, and further in view of Harrises et al (US 20170206691).
Regarding claim 17, the combination of Krishnaswamy and Kalvin discloses the method of claim 14, further comprising: training a neural network on a training set of images that enables the neural network to identify each of the objects within a context, wherein the context is determined from the contextual information and the training images are prepared in accordance with the context (Krishnaswamy ¶27 Training of the machine learning classifier may occur before deployment of the object detection system ;Typically, a portion of a dataset of images each with an object is generated by recording a video for example, and about half of the frames are reserved for training; The annotated ROIs are then input to the CNN one at a time while the label (or class) of the ROI being trained is placed at the output along with the other classes. The CNN is then trained to learn both the ROI and a label for each ROI of the annotated dataset);

Harrises teaches training the neural network to recognize a reflective object (¶874-876 Once trained, the machine learning algorithms may be stored by the display system. Some examples of machine learning algorithms may include… artificial neural network; detecting a reflection and/or object).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of training the neural network to recognize a reflective object from Harrises into the method as disclosed by the combination of Krishnaswamy and Kalvin. The motivation for doing this is to provide a realistic view of the user with various modifications made to their appearance.

Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 20180276841) in view of Kalvin et al (US 20170039624) in further view of Mannion et al (US 20180203112).
Regarding claim 20, Krishnaswamy discloses an apparatus, comprising: 
a camera (¶28 determine object positions within the field of view (FOV) or image of an image capture device (or camera) also referred to as a local or control device); and 
one or more processors (¶118) configured to:
receive a first set of information from the camera, wherein the first set of information comprises a plurality of images (¶44 obtaining image data of at least one image of a video sequence and comprising at least one object region that is a picture of an object and to be segmented from other areas on the at least one image or identified or both) and a timestamp that is associated with each of the plurality of images; -8-U.S. Patent Application No. 16/492,862 Applicants: Garry Anthony Smith et al. RESPONSE TO RESTRICTION REQUIREMENT MAILED DECEMBER 2, 2021 
(¶92 Process 900 may include “perform pre-processing on at least one image” 902; “perform object region proposal generation to determine candidate regions of interest (ROIs)” 904); 
infer a representation of an object by interpreting a plurality of pixels that are associated with the specified area of the first image (¶80-81  the boundary of an object region is formed of the object dimensions or pixel membership in the object); 
determine attributes associated with the representation of the object (¶92 objects or ROIs are then provided for object detection); and 
Krishnaswamy fails to teach a timestamp that is associated with each of the plurality of images and deliver to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes associated with the representation of the object.
Mannion teaches a timestamp that is associated with each of the plurality of images (¶155 & ¶160-161 Each frame bundle is then tagged with a timestamp value that updates once per frame (e.g. per video frame)).
Kalvin teaches deliver to a user a natural language communication comprising a plurality of syntactical elements, wherein the communication references the attributes associated with the representation of the object (¶137  Display 270 illustrates one embodiment of a physical display of the resultant determined cigar brand, retailer contact info and sale price; other features are contemplated to be can be displayed, at user option of customer, for example, history of the brand, history of the artwork, images of production facilities, list of ingredients, type of tobacco leaves, etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of teaches a timestamp that is associated with each of the plurality of images from Mannion, and the teaching of deliver to a user a natural 
Applicants: Garry Anthony Smith et al.RESPONSE TO RESTRICTION REQUIREMENT MAILED DECEMBER 2, 2021
Regarding claim 21, the combination of Krishnaswamy, Kalvin and Mannion  teach the apparatus of claim 20, further comprising delivering to the user the communication in conjunction with the object displayed to the user within a virtual reality overlay (Mannion ¶2-7 & ¶176  Virtual reality, or artificial reality, which may include augmented reality,; a virtual camera displays an image of a virtual object from a prescribed angle (or field of view, FOV) as it would be captured, or seen, by a real camera if a real camera were positioned at the prescribed angle and the virtual object were a real object).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of delivering to the user the communication in conjunction with the object displayed to the user within a virtual reality overlay from Mannion into the system as disclosed by Krishnaswamy. The motivation for doing this is to improve imaging techniques to create a 3D representation within a computer of a real-life (or seemingly real-life) scene.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669